Mr. Justice Smith delivered the opinion of the court. An action was brought by the defendant in error, John Zembedes, hereinafter called plaintiff, against the plaintiff in error, Louis Katsekas, hereinafter called defendant, to recover the sum of $348, which the plaintiff claimed he had deposited with the defendant for safe keeping. The case was tried by the court without a jury, and at the conclusion of the trial a finding and judgment in favor of the plaintiff was entered for the sum of $348. The only ground urged for a reversal of the judgment is that the finding and judgment are manifestly against the clear weight of the evidence. We have carefully considered the evidence, and the printed and oral arguments of counsel. The evidence on the main questions of fact is conflicting particularly the testimony of the parties to the case. There is evidence tending to corroborate the testimony of each of the parties. We do not think it would subserve any useful purpose to indulge in a discussion in detail of the evidence, most of which was given through interpreters, and is unsatisfactory as it appears in the record. We ■ are of the opinion that we cannot say from the record that the finding and judgment of the court below are manifestly against the weight of the evidence. The judgment is therefore affirmed. 'Affirmed.